Citation Nr: 1410896	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-24 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a videoconference hearing before the Board in October 2012.  

The issue of entitlement to service connection for sleep apnea is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

On October 24, 2012, at the time of a videoconference hearing before the Board and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the issue of entitlement to an increased rating for diabetes mellitus was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for diabetes mellitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013).

The Veteran has withdrawn the appeal for the issue of entitlement to an increased rating for diabetes mellitus.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an increased rating for diabetes mellitus is dismissed.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran claims that he has sleep apnea related to his active service.  

The Veteran's service medical records do not show any respiratory complaints during service.  However, the Veteran and his spouse testified that the Veteran suffered from restless sleep, severe snoring, and "stop breathing" during service and that his symptoms have increased in severity since that time.  

A March 2011 statement from M. Hattan, M.D., shows that the Veteran was diagnosed with severe obstructive sleep apnea.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been provided a VA examination to determine the etiology of his claimed sleep apnea.  Therefore, a VA examination should be obtained in order to ascertain the etiology of the claimed sleep apnea.

Additionally, VA outpatient treatment reports dated through December 2013 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since December 2013.  Any other records identified by the Veteran should also be obtained.

2.  Thereafter, schedule the Veteran for a VA examination for sleep apnea.  The examiner must review the claims file and must note that review in the report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's private medical records and VA medical records.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was present during, or was caused or aggravated by service.  The examiner must consider the Veteran's and his spouse's lay statements that he had symptoms of sleep apnea in service and a continuity of sleep apnea  symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


